Judgment reversed upon the law and the facts, with costs, and judgment directed in favor of plaintiff for the relief demanded in the complaint, with costs, including the impressment of a lien for the amount specified. Where doubt exists as to the true construction of a contract, equity should favor that construction which obviates a harsh result or avoids a forfeiture. It is apparent that neither party to the contract realized when it was made that April 15, 1928, was a Sunday and that for that reason the acts required of the plaintiff could not be performed on that day. Section 25 of the General Construction Law requires a holding that the time within which the act required under the contract to be done by the plaintiff on or before April 15, 1928, might be performed on the next business day, to wit, April 16, 1928. As a consequence the sending of the registered letter on April 16, 1928, by the plaintiff was a compliance with the contract herein. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Young, Seeger and Carswell, JJ., concur; Hagarty, J., dissents. Settle order on notice.